Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election of Species A and I in the reply filed on 12/14/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 2-5, 15-21, 25-26, and 29-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2020.

Claim Objections
Claims 13-14, 22-24 and 27-28 are objected to because of the following informalities:  
in line 2 of Claim 13, insert --a-- before “tube”;
in line 3 of Claim 22, insert --the-- before “at least one”;
in line 7 of Claim 22, insert --at least one-- before “emitter”;
in line 2 of Claim 23, insert --wave-- before “frequency”;
in line 2 of Claim 24, 
insert --predefined-- before “time period”, and
insert --wave-- before “frequency”;
in line 3 of Claim 24, delete “0Hz” and insert --0 Hz--;
in line 4 of Claim 24, insert --at least one-- before “emitter”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-14, 22-24, and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first emitter" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first emitter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 22, it is not clear whether a signal or an actual “electromagnetic wave” is actually applied to the at least one emitter (see last line of the claim).
Claim 24 recites the limitation "the enclosed fluidic path" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morse (20010035342).
As to Claim 1, Morse (‘342) discloses a system for sanitizing a fluid (32; 314) in a receptacle (30; 312) or an object disposed in a fluid, the system comprising: 
at least one emitter (14/70; 322) disposed in said receptacle, the first emitter having a first end and a second end separated by a length (see Figures 8A-8B); 
a signal generator (12; 344) electrically coupled to the first emitter (14/70; 322) and configured to generate an electromagnetic signal of variable frequency (see Figures 6 and 16); and 
a controller (60) communicatively coupled to the signal generator (12; 344), said controller (60) configured to cause the signal generator (12; 344) to generate an electromagnetic signal that varies in frequency across a frequency range (see Figure 6, p. 2 [0045], 34p. 5 [0058] – lines 11-13, p. 6 [0061] – lines 8-10 and 13-15).
As to Claim 7, Morse (‘342) discloses that the frequency range varies/capable of varying between 0 Hz and 30 kHz (see p. 9 [0096] – lines 5-7).
As to Claim 8, Morse (‘342) discloses that the frequency range varies/capable of varying between 0 Hz and 25 kHz in 10 milliseconds or less (see p. 9 [0096] – lines 5-7).

As to Claim 10, the time period in Morse (‘342) is capable of being less than one third of the length of the at least one emitter divided by the flow rate of the fluid.
As to Claim 11, Morse (‘342) discloses that the receptacle (30; 312) is a tank or fluid reservoir (see Figures 3 and 16), and said at least one emitter (14; 322) is disposed in said tank or fluid reservoir (30; 312) (see Figures 3 and 16).

Claim(s) 1, 7-11, 22-23, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chew (WO2017018944).
As to Claim 1, Chew (‘844) discloses a system (100) for sanitizing a fluid (130) in a receptacle (140; 840b) or an object disposed in a fluid, the system comprising: 
at least one emitter (120; 150, 160) disposed in said receptacle (140), the at least one emitter (150, 160) having a first end and a second end separated by a length (see Figure 1); 
a signal generator (112, 116) electrically coupled to the at least one emitter (150, 160) and configured to generate an electromagnetic signal of variable frequency (see entire document, particularly Figure 1, p. 8 lines 14-16, p. 9 lines 18-23); and 
a controller (114) communicatively coupled to the signal generator (112, 116), said controller (114) configured to cause the signal generator (112, 116) to generate an electromagnetic signal that varies in frequency across a frequency range (see entire document, particularly p. 7 lines 25-28, p. 9 lines 5-6).

As to Claim 8, Chew (‘844) discloses that the frequency range varies/capable of varying between 0 Hz and 25 kHz in 10 milliseconds or less (see entire document, particularly p. 9 lines 9-12, p. 20 line 34 to p. 21 line 2).
As to Claim 9, the signal generator (112, 116) of Chew (‘844) is capable of operably sweep between 0 Hz and 25 kHz in a time period (see entire document, particularly p. 20 lines 35-35), the time period capable of being based at least in part on a flow rate of the fluid and the length of the at least one emitter (120; 150, 160) (see entire document, particularly p. 9 lines 9-12, p. 20 line 34 to p. 21 line 2).
As to Claim 10, the time period in Chew (‘844) is capable of being less than one third of the length of the at least one emitter divided by the flow rate of the fluid.
As to Claim 11, Chew (‘844) discloses that the receptacle (140; 740a; 740b; 840b) is a tank or fluid reservoir (see Figures 1-2, 12B and 13B), and said at least one emitter (120; 150, 160) is disposed in said tank or fluid reservoir (140; 840b; 950b) (see Figures 1-2 and 12A-14B).
As to Claim 22, Chew (‘844) discloses a method for sanitizing, in a system (100) according to claim 1, a fluid (130) in a receptacle (140; 840b) or an object disposed in a fluid (see entire document, particularly p. 1 lines 5-16, p. 3 lines 17-23, p. 3 line 24 to p. 4 line 2), the method comprising: 
positioning the at least one emitter (120; 150, 160) in the receptacle (140; 840b) (see entire document, particularly Figures 1-2 and 12A-14B);
generating an electromagnetic wave with a wave frequency (see entire document, particularly p. 4 line 35 to p. 5 line 2);

applying the varying electromagnetic wave/signal to the at least one emitter (140; 840) (see entire document, particularly p. 5 lines 4-6).
As to Claim 23, Chew (‘844) discloses that the varying step varies the frequency from between 0 Hz and 30 kHz in a predefined time period (see entire document, particularly p. 9 lines 9-12, p. 20 line 34 to p. 21 line 2).
	As to Claim 27, Chew (‘844) discloses that the receptacle (140; 740a; 740b; 840b) is a tank or fluid reservoir (see entire document, particularly Figures 1-2, 12B and 13B, p. 1 lines 9-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morse (20010035342) or Chew (WO2017018944).
Morse (‘342) or Chew (‘944) is relied upon for disclosure described in the rejection of claims 1 and 11 under 35 U.S.C. 102(a)(1).
As to Claims 6 and 12, while Morse (‘342) appears to teach that the at least one emitter (14/70) is of some length (see Figures 8A-10) and Chew (‘944) appears to teach that the at least one emitter (120) is of some length (see Figures 14A-14B), neither Morse (‘342) nor Chew (“944) appears to specifically teach that the length is from 12 inches to 24 inches. However, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide any desired size/length such as from 12 inches to 24 inches in length for the at least one emitter in the system of Morse or Chew as a matter of engineering choice so as to sufficiently treat the fluid within the receptacle. Only the expected results would be attained.
In addition, for Claim 12, Chew (‘944) discloses that the at least one emitter is two or more emitters (120; 150, 160) positioned at different location within said tank or fluid reservoir (140; 840b; 950b) (see Figures 1-2, 12B, 13B and 14B). Morse (‘342) does not appear specifically teach that the at least one emitter (14/70) includes two or more emitters positioned at different location within said tank or fluid reservoir (30; 312), it would have been obvious and well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide any desired number of emitters such as two or more emitters positioned at different locations within the tank or fluid reservoir (30; 312) of Morse as a matter of engineering choice (see MPEP §2144.04 (VI)(B)) and as exemplified by Chew in order to provide even/greater coverage with the electromagnetic wave within the tank or fluid reservoir. 
Claims 13-14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chew (WO2017018944).
Chew (‘944) is relied upon for disclosure described in the rejection of claims 1 and 23 under 35 U.S.C. 102(a)(1).
As to Claims 13-14, while Chew (‘944) discloses that the at least one emitter (12) comprises a tube made from perforated stainless steel (see entire document, particularly p. 8 lines 4-10, particularly lines 4-5, 7 and 10), Chew (‘944) does not appear to specifically teach that the tube includes steel wool inside the tube. However, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide a conductive metal material within the perforated tube of Chew as a known alternate, hollow/mesh type, configuration to a solid bar/rod configuration for an emitter in the system of Chew in order to form a closed loop circuit with the fluid (see p. 8 lines 1-4). Only the expected results would be attained.
As to Claim 24, while Chew (‘944) discloses a step of determining the time period for sweeping the frequency of the electromagnetic wave between 0 Hz and 25 kHz based at least in part on the flow rate of the fluid within an enclosed fluidic path (see entire document, particularly p. 20 line 36 to p. 21 line 2), Chew (‘944) does not appear to specifically teach that the determination is also based at least in part on the length of the at least one emitter (120). However, as the size of the at least one emitter will also factor into how much of a volume/region such as in a fluid/receptacle/fluidic path can be irradiated, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to utilize and factor in the length of the at least one emitter in the step of determining the time period for sweeping the frequency of the electromagnetic wave .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20130153440, 20180177005, 20200277209, 9536758.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/REGINA M YOO/            Primary Examiner, Art Unit 1799